Amiano v Greenwich Vil. Fish Co., Inc. (2017 NY Slip Op 04544)





Amiano v Greenwich Vil. Fish Co., Inc.


2017 NY Slip Op 04544


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


4192 150361/13

[*1]Clare Amiano, Plaintiff-Respondent,
vGreenwich Village Fish Company, Inc., et al., Defendants-Appellants, Joseph Gurrera, et al., Defendants.


Law Office of James J. Toomey, New York (Frederick D. Schmidt, Jr. of counsel), for appellants.
Arnold E. DiJoseph, P.C., New York (Arnold E. DiJoseph, III of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered September 12, 2016, which, insofar as appealed from, denied defendants' motion for summary judgment insofar as it sought dismissal of the negligence cause of action against defendants-appellants, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
Plaintiff seeks damages for injuries sustained when she choked on a fish bone while eating a fillet of flounder at defendants-appellants' restaurant. Plaintiff's negligence claim should have been dismissed pursuant to the "reasonable expectation" doctrine, as the nearly one-inch bone on which plaintiff choked was not a "harmful substance[]" that a consumer "would not ordinarily anticipate" (Vitiello v Captain Bill's Rest. , 191 AD2d 429, 429 [2d Dept 1993]; see also Mathews v Maysville Seafoods, Inc. , 76 Ohio App 3d 624, 627 [Ct App 1991]; Ex parte Morrison's Cafeteria of Montgomery, Inc. , 431 So 2d 975, 979 [Ala Sup Ct 1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK